DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/24/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-7, 9-16, 18, 19 and 21-23 are examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 18, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bonded lignocellulosic composite" in line 13.  There is insufficient antecedent basis for this limitation in the claim. This rejection affects all the dependent claims.
Claim 16 recites the limitation "the first wood material surface" in lines 7-8, lines 9-10 and line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second wood material surface" in lines 11-12 and lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the applied adhesive" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wood material surfaces" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-5, 11, 13-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hannukainen et al. (WO 2007/088245 A1) in view of Alessandro et al. (US 2011/0014444 A1 cited in IDS) and Genz et al. (US 2012/0070671 A1 cited in IDS).

Regarding claims 1-5, 13-15 and 21, Hannukainen et al. disclose a coating (system) for a wood board (bonded structural wood composite) comprising first treatment (primer composition) consisting of polyalkylene glycol applied to surface wood board, followed by coating of curable resin (see Abstract, page 3, lines 8-11 and page 5, lines 3-6). The polyalkylene glycol includes polyethylene glycol which is applied, depending on its molecular weight, either by melting, i.e. treatment is 100% polyethylene glycol, or in a treatment solution consisting of 35-75% of polyethylene glycol in aqueous solution (page 3, lines 27-33). The polyalkylene glycol can be polyethylene glycol having molecular weight of at least 400 (see page 3, lines 21-23).While there is no disclosure in Hannukainen et al. that the molecular weight is an average molecular weight, given that the molecular weight is for a polymer, it is clearly an average molecular weight. Further, there is no disclosure that the molecular weight is weight average molecular weight. However, if the molecular weight is weight average, it would overlap that claimed.  If the molecular weight is number average, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the molecular weight would still overlap that presently claimed. While Hannukainen et al. do not disclose presently claimed hydroxyl number, given that the polyalkylene glycol of 
Hannukainen et al. do not disclose curable resin is polyurethane adhesive composition. 
Alessandro et al. disclose polyurethane resin as a topcoat layer for protecting wood components (see Abstract). Genz et al. disclose one-component polyurethane adhesive comprising a prepolymer having free NCO content of 5 to 30 wt% and viscosity from 300 to 150000 mPas at 25 C (see paragraphs 0055-0058). While Genz et al. do not disclose viscosity at 20 C, the broad range of viscosity at 25 C will overlap with viscosity at 20 C. The prepolymer is obtained by reaction of at least one component A having a compound reactive towards isocyanates and at least one component B having an isocyanate (see paragraph 0022). Given that the compounds reactive towards isocyanates have functionality if 2 to 8, the prepolymer would have functionality from 2 to 8 (see paragraph 0038). While Genz et al. do not disclose the polyurethane adhesive is moisture curable, given that the polyurethane adhesive of Genz et al. is identical to that presently claimed, it is obvious or inherent that the polyurethane adhesive of Genz et al. is moisture curable. The polyurethane adhesive is used for joining wood layers, i.e. bonded structural wood composite (see Abstract). The composite material provides better static and dynamic properties (see paragraph 0007).
In light of teaching for using polyurethane in the topcoat layer as disclosed by Alessandro et al. and in light of motivation for using polyurethane adhesive for bonded structural wood composites disclosed by Genz et al., it therefore would have been obvious to one of ordinary skill in the art to use polyurethane adhesive as the curable resin in  Hannukainen et al. in order to protect wood substrate as well as obtain better static and dynamic properties, and thereby arrive at the claimed invention.
Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose primer and polyurethane adhesive for bonded structural wood composite as set forth above.  Accordingly, 
Hannukainen et al. in view of Alessandro et al. and Genz et al. do not disclose an adhesive system “for structurally bonding a larch substrate to a different lignocellulosic substrate to prepare a bonded structural wood composite”.
However, the recitation in the claims that the adhesive system is “for structurally bonding a larch substrate to a different lignocellulosic substrate to prepare a bonded structural wood composite” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the adhesive system as presently claimed, it is clear that the adhesive system of Hannukainen et al. in view of Alessandro et al. and Genz et al. would be capable of performing the intended use, i.e. for structurally bonding a larch substrate to a different lignocellulosic substrate to prepare a bonded structural wood composite, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Hannukainen et al. in view of Alessandro et al. and Genz et al. do not disclose the bonded structural wood (lignocellulosic) composite meets the wet use requirements of European Standard EN 391:2001, Canadian Standard Association (CSA) Standard 112.9 and / or American Society for Testing Materials (ASTM) D2259. However, given that the bonded structural wood (lignocellulosic) composite of Hannukainen et al. in view of Alessandro et al. 

Regarding claim 11, Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the adhesive system for preparing bonded structural wood composite as set forth above. Given that claim 1 recites solvent can be zero and since claim 11 further limits an optional component, Hannukainen et al. in view of Alessandro et al. and Genz et al. meets this limitation.

Regarding claim 16 and 19, Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the adhesive system for preparing a bonded structural wood composite as set forth above.  Further, Genz et al. disclose the polyurethane adhesive is used for bonding wood layers, wherein the polyurethane adhesive is cured (see paragraphs 0090, 0085). Additionally, Hannukainen et al. discloses applying the primer to wood board first and then applying the curable resin (see page 3, lines 6-8). Therefore, it would have been obvious to one of ordinary skill in the art to prepare a structurally bonded wood article in Hannukainen et al. in view of Alessandro et al. and Genz et al. by bonding a first wood material surface comprising primer and polyurethane adhesive over primer and a second wood material surface, and then curing the polyurethane adhesive to bond the first wood material surface and the second wood material surface to prepare a structurally bonded wood article. 
Hannukainen et al. in view of Alessandro et al. and Genz et al. do not disclose the structurally bonded wood article meets the wet use requirements of European Standard EN 391:2001, Canadian Standard Association (CSA) Standard 112.9 and/or American Society for Testing Materials (ASTM) D2259. However, given that the structurally bonded wood article of 
Alternatively, with respect to claim 19, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hannukainen et al. in view of Alessandro et al. and Genz et al. meets the requirements of the claimed product, Hannukainen et al. in view of Alessandro et al. and Genz et al. clearly meet the requirements of present claims.
 
Claims 6, 7, 9, 10, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hannukainen et al. (WO 2007/088245 A1) in view of Alessandro et al. (US 2011/0014444 A1 cited in IDS), Genz et al. (US 2012/0070671 A1 cited in IDS) and Su et al. (US 2004/0106707 A1 cited in IDS).

Regarding claims 6, 7, 9, 10, 12, 22 and 23, Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the adhesive system for preparing lignocellulosic composites as set 
Su et al. disclose a protective coating comprising dipropylene glycol dimethyl ether (i.e. R4 and R7 are not hydrogen, R4 and R7 are methyl, polyalkylene glycol free of hydroxyl functionality, polyalkylene glycol di-ether) as adhesion promoter (see paragraph 0052).
In light of motivation for using dipropylene glycol dimethyl ether disclosed by Su et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use dipropylene glycol dimethyl ether as polyalkylene glycol having molecular weight of at least 400 in Hannukainen et al. in view of Alessandro et al. and Genz et al. in order to improve adhesion of primer, and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hannukainen et al. (WO 2007/088245 A1) in view of Alessandro et al. (US 2011/0014444 A1 cited in IDS) and Genz et al. (US 2012/0070671 A1 cited in IDS) as applied to claim 16 above, further in view of Swiezkowski et al. (US 2015/0050501 A1 cited in IDS).

Regarding claim 18, Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the structurally bonded wood article as set forth above. Hannukainen et al. in view of Alessandro et al. and Genz et al. do not disclose the wood material surfaces comprises larch.
As indicated by Swiezkowski et al, wood species such as Larch can be used for preparing composite articles. Therefore, it would have been obvious to one of ordinary skill in the art to use wood material surfaces comprising larch in Hannukainen et al. in view of Alessandro et al. and Genz et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Hannukainen discloses only surface coating. Hannukainen does not disclose composite structures made of multiple wood materials bonded together. Hannukainen does not disclose any structural bonding. Hannukainen does not disclose composite wood structures that meet the wet use requirements of European Standard EN 391:2001, Canadian Standard Association (CSA) Standard 112.9 and / or American Society for Testing Materials (ASTM) D2259. It may be possible to use a polyurethane composition within the teachings of Hannukainen to COAT a wood article. However, there is nothing in Hannukainen to lead a skilled person to do any bonding of a plurality of wood materials together. Structural bonding is expected to perform under severe load and environmental conditions. Failure of laminated wood structures such as load carrying beams could endanger property and life. There is clearly nothing in Hannukainen to lead a skilled person to try and structurally bond a plurality of wood materials together. 
As noted above in the office action, while Hannukainen et al. alone do not disclose a structurally bonded wood article, Hannukainen et al. in view of Alessandro et al. and Genz et al. disclose the structurally bonded wood article. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, it is noted that claim 1 only requires an adhesive system not composite structures made of multiple wood materials bonded together.
Further, given that the structurally bonded wood article of Hannukainen et al. in view of Alessandro et al. and Genz et al. is identical to that presently claimed, it is inherent or obvious 

Applicants argue that neither Alessandro nor Genz nor Su nor Swiezkowski is asserted to remedy these deficiencies.
However, note that while Alessandro, Genz, Su and Swiezkowski do not disclose all the features of the present claimed invention, Alessandro, Genz, Su and Swiezkowski is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polyurethane in the topcoat layer by Alessandro, polyurethane adhesive for wood composites by Genz, dipropylene glycol dimethyl ether by Su and lignocellulosic surfaces comprising larch by Swiezkowski, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787